Citation Nr: 1507743	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  08-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for generalized muscle and joint pain, to include as a qualifying chronic disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, November 1990 to April 1991, and July 1997 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2014, the Board denied service connection for joint and muscle pain, to include as a qualifying chronic disability, and denied service connection for a memory loss disorder.  Additionally, the Board remanded the claims for service connection for posttraumatic stress disorder (PTSD) and a psychiatric disability.  The Veteran appealed that determination to the United States Court of Appeals for the Veterans Claims.

In November 2014, the Court set aside the part of the January 2014 Board decision that denied service connection for joint and muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and remanded that matter for further adjudication.  However, the Court did not have jurisdiction over the psychiatric claims, as they were still being adjudicated by the RO and the Court indicated the denial of service connection for memory loss disorder would be sustained.

The Veteran's psychiatric claims, which were previously remanded by the Board in November 2012 for further development and again in January 2014 for additional development, are again before the Board.  

The issue of entitlement to service connection for muscle and joint pain is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

It is at least as likely as not that depressive disorder is due to or the result of service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2014).

A January 2014 VA medical opinion found that it was at least as likely as not that the Veteran's depressive disorder was due to or the result of service-connected disability.  The Veteran is service-connected for bilateral knee disabilities and peptic ulcer disease and duodenitis.  The examiner conducted a thorough review of the medical evidence of record and noted several diagnoses of depressive disorder and that those were noted to be in relation to the service-connected disabilities.

The Board finds that opinion persuasive because of the thorough review of the evidence of record and the training and expertise of the examiner.  Therefore, resolving reasonable doubt in favor of the claimant, the Board finds that depressive disorder is the result of the Veteran's service-connected disabilities.  Accordingly, service connection for depressive disorder is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for depressive disorder is granted.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).

The November 2014 Joint Motion for Remand notes that the July 2013 VA examiner found objective symptoms of muscle pain, joint pain, and weakness that were associated with arthritis.  However, the parties noted that the examiner also noted a complaint of general muscle pain in all muscles and joint pain all over the body.  The examiner diagnosed arthralgia and found not physical abnormalities to explain the subjective symptoms.  The Board finds that more information is needed to adjudicate the claim for service connection for generalized muscle and joint pain, which is claimed as a qualifying chronic disability.

The Board finds that the Veteran should be scheduled for a VA examination to determine whether there is any qualifying chronic disability manifested by generalized muscle and joint pain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and private treatment records pertaining to the Veteran's psychiatric disorders from January 2014 forward.  Any negative reply should be properly included in the claims file.

2.  Schedule the Veteran for a VA Gulf War examination, with an examiner that has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the following information:

(a)  Is a diagnosis of chronic fatigue syndrome warranted?  Please state why or why not.

(b)  Is a diagnosis of fibromyalgia warranted?  Please state why or why not.

(c)  Are there objective indications of a chronic disability manifested by generalized muscle and joint pain?  Objective indications of chronic disability both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

(d)  Can the claimed generalized muscle and joint pain be attributed to any know medical causation?  The July 2013 examiner found that some localized muscle and joint pain was attributable to arthritis, but that the generalized muscle and joint pain was subjective only and could not be attributed to any known cause.  Please reconcile the opinion with that finding.  If the generalized muscle and joint pain is found to be subjective only, and not to manifest objective signs or indicators, the examiner should so state, and should also opine regarding the credibility of the subjective complaints.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


